386 S.C. 597 (2010)
689 S.E.2d 638
The STATE, Petitioner,
v.
Hercules E. MITCHELL, Respondent.
No. 26772.
Supreme Court of South Carolina.
Heard January 20, 2010.
Decided February 16, 2010.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Donald J. Zelenka, Senior Assistant Attorney General S. Creighton Waters, all of Columbia, and Solicitor David Michael Pascoe, Jr., of Orangeburg, for Petitioner.
Chief Appellate Defender Robert M. Dudek, of Columbia, for Respondent.
*598 PER CURIAM.
We granted a writ of certiorari to review the Court of Appeals decision in State v. Mitchell, 378 S.C. 305, 662 S.E.2d 493 (Ct.App.2008). After a thorough review of the Appendix, record, and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.